Citation Nr: 1644761	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  15-36 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for residuals of meningitis.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife

ATTORNEY FOR THE BOARD

D. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2016 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In order to clarify the Veteran's appeal and more adequately comply with Clemons v. Shinseki, 23 Vet. App.1 (2009), the issues of service connection for posttraumatic stress disorder (PTSD) (also claimed as stress), anxiety, and emotional and physical distress (now claimed as mental fatigue) have been recharacterized as entitlement to service connection for a psychiatric disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The claim of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that the Veteran's current bilateral hearing loss is not related to active service, did not manifested within one year of service discharge, and cannot be so presumed. 

2.  The Veteran has provided competent and credible lay evidence that tinnitus that began during service and has existed since that time.

3.  At his August 2016 Board hearing, and in correspondence received in August 2016, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the issue of entitlement to service connection for residuals of meningitis.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may it be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for residuals of meningitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  VA's duty to notify was satisfied by a letter dated November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  In December 2013 the Social Security Administration (SSA) indicated that the Veteran's medical records have been destroyed.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

The Board finds that the VA examinations and opinions obtained in this case are adequate as the opinions considered the pertinent evidence of record and provided a rationale for the conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the AVLJ noted the issues on appeal and elicited testimony regarding the in-service event, the Veteran's alleged symptoms, and all medical treatment since that time.  Not only were the issues explained "in terms of the scope of the claim for benefits", but "the outstanding issues material to substantiating the claim," here, clarity regarding the onset of the Veteran's hearing problems, were also discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

I.  Hearing loss and tinnitus

At the August 2016 Board hearing, the Veteran indicated that he did not have ringing in the ears until after going to the firing range in service.  He stated that he currently had ringing in the ears that would come a couple of hours at a time every day or so.  He also noticed having trouble with hearing immediately during and after the firing range.  He and his wife had been married for 50 years and had known each other since eighth grade.  The Veteran's wife stated that she had noticed the hearing problems after the Veteran came back from service as the Veteran would have the radio and television volume on loud.  After service the Veteran worked for an electric company as a machine operator and was provided with ear plugs and ear phones.   When questioned as to why he had reported on a VA examination that the onset of hearing difficulties had been 30 years after service, the Veteran stated that he "probably just as nervous then as I am right now."

The Veteran's September 1965 service enlistment examination noted that the Veteran's ears were normal.  Audiometric findings (American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
Not tested
-5
LEFT
10
0
5
Not tested
-5

The Veteran's remaining STRs are negative for any complaints, treatment, or diagnoses of tinnitus or of any hearing loss.  It does not appear that the Veteran underwent any audiometric testing (or whisper testing) in connection with his administrative discharge from service.  The Veteran was discharged after 4 months due to a pre-existing and unrelated skin condition.

At an April 2013 VA audiological examination the diagnosed was bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.385 (2015).  It was noted that the Veteran reported the onset of his hearing loss at approximately the age of 50, about 30 years after his service separation.  The Veteran also reported that he had worked in a very noisy power plant without hearing protection and had 10 years of continuous exposure to a loud saw.  The use of power and lawn tools without hearing protection was also noted.  The examiner opined that the Veteran's current hearing loss was not likely related to his military service, noting the Veteran's reports of onset of hearing loss many years subsequent to service, the relatively short period of active service, studies showing that hazardous noise exposure does not have a delayed onset, and the Veteran's significant occupational industrial noise exposure.

The Board finds that service connection for bilateral hearing loss is not warranted.  First, there is a current hearing loss disability as indicated by the 2013 VA examination report.  Second, however, the evidence does not support a finding of in-service hearing loss or diminished hearing.  The STRs are negative for any such finding.  Additionally, the Board does not find the Veteran's competent statements that he noticed diminished hearing during service to be credible, as the 2016 Board hearing testimony conflicts with the statements provided to the 2013 examiner.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Third, the evidence of record does not support a nexus between the current hearing loss and active service.  Hearing loss "disability" for VA purposes was not shown during service, and was not demonstrated to a compensable degree within the first year of discharge from such service.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also finds the 2013 VA etiological opinion significantly probative as it was based upon a review of the relevant medical records, the Veteran's lay statements, and an examination and the examiner provided a supporting explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The Veteran is competent to report noise exposure during his period of service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board notes that the Veteran and his wife are competent to provide statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, however, lacks the medical training and expertise to opine that any current left ear or right ear hearing loss is etiologically related to noise exposure in service.  The April 2013 VA examiner's opinion, which was rendered by a trained medical professional, also far outweighs any lay opinion provided by the Veteran or his spouse on this medically complex matter.  Accordingly, this lay evidence does not constitute competent etiological medical evidence and lacks probative value in that regard.

Further, while the Veteran is competent to report that he has had left ear and right ear hearing loss since service, the Board finds that the Veteran's statements as to continuity of symptomatology and date of onset since service are not consistent (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran has not been consistent as to the onset of his hearing problems.  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology of left ear or right ear hearing loss.

In sum, service connection for left ear and right ear hearing loss is not warranted.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.

The Board fined that the evidence of record supports a finding of service connection for tinnitus.  First, the Veteran reported current tinnitus at the 2016 hearing.  The Veteran is competent to do so, and the Board finds these statements credible, as there are no conflicting statements of record.  See Caluza, 7 Vet. App. at 511; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Second, the Veteran provided similarly competent and credible testimony both that the tinnitus began during service and has existed since that time.  See Caluza, 7 Vet. App. at 511; Charles, 16 Vet. App. at 374.  Accordingly, all three elements of service connection have been met.  Based on the foregoing, and resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is therefore warranted.

II.  Meningitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).

At his August 2016 Board hearing, and in correspondence received in August 2016, the Veteran indicated that he wanted to withdraw the issue of entitlement to service connection for residuals of meningitis.  Therefore, there remains no allegation of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

The issue of entitlement to service connection for residuals of meningitis is dismissed.


REMAND
Remand is required regarding the claim for service connection for a psychiatric disorder to obtain a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, at the August 2016 Board hearing the Veteran stated that during service he had spiral meningitis and it had scared him.  He had also received a "Dear John Letter" during service that had caused him to have emotional anxiety.  He also noted that his experience in the service was quite different from that of his background as a farm boy.  He also reported that he had difficulty sleeping during service and still does.  His current symptoms included getting mad at his wife and not desiring to socialize with people.  He was seeking treatment for his conditions and had been prescribed various medications.  He could not recall if he had ever asked any of his treating physicians if his current mental problems were related to his military service.

The Veteran's September 1965 service entrance examination report indicates that the Veteran's psychiatric system was clinically evaluated as normal.  ON the corresponding report of medical history, the Veteran indicated that he had depression and nervous trouble.  It was noted that the Veteran had depression/worry/usual, which was not considered disabling.  The remaining STRs reveal no findings or complaints related to a psychiatric disorder.

Private medical records noted diagnoses of anxiety disorder, personality disorder, and affective disorder.  A private medical record dated in May 2014 noted that the Veteran suffered from depression.

In July 2014 a VA Nurse Practitioner reviewed the Veteran's claims file and indicated that it was not likely that the Veteran had any current mental disorder related to service.  The examiner noted that there were no complaints during the short period of service and no treatment or complaints until the 1980s.  

While a VA opinion has been obtained in this case, the Board notes that such was obtained without benefit of review of the Veteran's statements concerning his psychiatric disorder, to include those made in his March 2015 notice of disagreement and at his August 2016 Board hearing.  In sum, VA has not met its duty to assist because it has not yet provided Veteran with an adequate examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Accordingly, a VA psychiatric examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after August 15, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with a VA psychiatric examination.  The claims file should be made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must identify all current psychiatric disorders.  For each such disorder diagnosed, the examiner should state whether it is at least as likely as not (a 50 percent likelihood or greater) that each disorder (a) had its onset in service or within one year thereafter, and (b) is etiologically related to his active service.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


